DETAILED ACTION
The amendment filed 05/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (2014/0170339) in view of McAnany et al. (2016/0186387).
	With regard to claim 7, Ayers discloses a method of using synthetic turf (abstract) wherein the synthetic turf comprises a plurality of fibers (641) and a backing (642), the backing having an applied coating (650) that substantially covers the backing (fig. 6; para 0050) and placing the synthetic turf over a source of methane gas (paras 0004, 0029; “landfill”), wherein the synthetic turf traps at least a portion of the methane gas below the surface of the backing of the synthetic turf (impermeable; paras 0050, 0051).	
	Ayers is silent regarding reusing the synthetic turf and removing the synthetic turf from an existing placement.
	McAnany discloses removing and reusing synthetic turf (abstract; para 0003; claim 1).
	McAnany discloses it is desirable to reuse the synthetic turf (para 0003) to save cost and reduce waste.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayers and reuse an existing placement of synthetic turf as taught by McAnany in order to save cost and reduce waste. 
	
	With regard to claim 8, Ayers further discloses the coating comprises a polyurea or polyurethane (paras 0006, 0051).
	With regard to claim 9, Ayers further discloses the coating is disposed adjacent the backing of the synthetic turf (fig. 6A).
	With regard to claim 10, Ayers, as modified, further discloses the coating is applied after removing the synthetic turf from the existing placement (McAnany, para 0023, claim 1, wherein the turf is treated and repaired before replacing).
	With regard to claim 12, Ayers, as modified, further discloses the existing placement is an athletic field (McAnany, para 0003).
	With regard to claims 13-14, Ayers further discloses the coating has a thickness up to 80 mil to include a thickness from 30 mil to 80 mil (claim 5).
	With regard to claim 15, Ayers further discloses the source of methane gas is a landfill (para 0004, 0029).
	With regard to claim 16, Ayers, as modified, discloses the synthetic turf is removed in one or more pieces and the one or more pieces are combined (McAnany, abstract, para 0003, claim 1) to be placed over the source of methane gas (Ayers, para 0004, 0029).
	With regard to claim 17, Ayers, as modified, discloses the removed synthetic turf is configured as a covering for at least a portion of a landfill (Ayers, para 0004, 0029).
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (2014/0170339) in view of McAnany et al. (2016/0186387) as applied to claims 7 above, and further in view of Sick et al. (2017/0265547).
	With regard to claim 11, Ayers, as modified, discloses the invention substantially as claimed however fails to explicitly state the synthetic turf is removed from the existing placement after about 10 years or more of being in the existing placement.
	Sick discloses synthetic turf system have a lifespan of about 5-15 years (para 0003).  It would have been obvious to one of ordinary skill in the art to remove the existing of placement of Ay ersafter about 10 years or more as taught by Sick in order to ensure the artificial turf is performing as intended.

Response to Arguments
Applicant’s arguments, see page 4, filed 05/17/2022, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments filed 05/17/2022 have been considered.  Applicant’s arguments are based on new limitations which have been addressed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
08/26/2022